It was competent for the witness to state the complaints made by the plaintiff, and how she used her arm after the injury. Perkins v. R. R.,44 N.H. 223; Howe v. Plainfield, 41 N.H. 136; Spear v. Richardson,34 N.H. 428.
The question raised by the first ground of the motion for a nonsuit is decided in Orne v. Roberts, 51 N.H. 110; and we see no reason to change it. The second ground of the motion was, that the statute, authorizing the recovery of double damages, is unconstitutional. It is conceded, that, if it is a penal statute, it is not open to this objection The language used, "shall forfeit to the person injured * * * to be recovered in an action of debt," conveys that idea. Forfeiture implies that the double damages are a penalty. It was to discourage the keeping of such dogs that the penalty was imposed. Again: the remedy for the recovery of the penalty is debt, and this is the remedy peculiarly appropriate to recover penalties and forfeitures. It is *Page 514 
the remedy where no other is prescribed. It is suited to the nature of the claim. Morrison v. Bedell, 22 N.H. 234; Barnett v. A.  P. R. R., 68 Mo. 56.
Judgment on the verdict.
SMITH, J., did not sit: the others concurred.